Citation Nr: 1047217	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from April 1969 to September 1970.  The Veteran 
died October 2007, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (the RO).  

In her July 2007 VA substantive appeal, the appellant indicated 
her desire to present evidence and testimony VA hearing at the RO 
(a Travel Board hearing).  In a May 2008 correspondence, the 
appellant stated that she no longer desired to have such a 
hearing.  The appellant has not since requested another hearing.  
The hearing request is therefore deemed to have been withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

The issue of entitlement to death pension benefits has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See a 
submission from the appellant dated in March 2007.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, the appellant's claim must be remanded for further 
development.  Although the Board regrets the additional delay, it 
is necessary to ensure due process is followed and that there is 
a complete record upon which to decide such so that she is 
afforded every possible consideration.

In order to establish service connection for the cause of a 
Veteran's death, the medical evidence must show that disability 
which was incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).  

In the present case, the Veteran was service-connected for 
posttraumatic stress disorder (PTSD) and inactive pulmonary 
tuberculosis at the time of his death.  The Veteran's death 
certificate lists glioblastoma multiforme as the immediate cause 
of death and also notes that PTSD, tuberculosis and hypertension 
were "other significant factors contributing to death, but no 
resulting in the underlying cause of death."  See the June 2006 
death certificate.  

Although the RO obtained a VA opinion in May 2007 addressing 
whether these service-connected disabilities, either alone or in 
concert, contributed to or caused the Veteran's death, the Board 
notes that appellant has never asserted such.  Rather, the 
appellant asserts that the Veteran's fatal glioblastoma 
multiforme was caused by exposure to herbicides during his 
service in the Republic of Vietnam.  See e.g., the Veteran 
statements dated in February 2007, March 2007 and November 2007.  
The May 2007 VA opinion fails to address this assertion, and 
thus, the Board concludes that a remand to obtain such an opinion 
is a necessity.  

Also, the Board notes that the Court held that in the context of 
a claim for DIC benefits, such as the present claim, section 
5103(a) notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of his 
or death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The RO furnished the 
appellant with VCAA letters dated in June 2006 and May 2007; 
however, neither was Hupp compliant.  Specifically, the letters 
failed to notify the Veteran of any one of the three criteria 
under Hupp.  

If, as here, the record has a procedural defect with respect to 
the notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the appellant was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.

The Board further notes that VCAA notice must be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Court has held that such 
a timing error related to VCAA notification may be cured by 
complete VCAA notice after the initial adjudication and 
subsequent readjudication.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006).  Accordingly, the Board concludes that 
the AMC should readjudicate the appellant's on appeal subsequent 
to the appellant's receipt of Hupp complaint VCAA notice.

Lastly, the Board observes that in January 2007, the Veteran 
expressed timely disagreement with the RO's denial of her DIC 
claims.  While the RO subsequently issued a statement of the case 
(SOC) addressing her claim for DIC based on the cause of the 
Veteran's death, the RO has not issued a SOC addressing the claim 
for DIC based on the provisions of 38 U.S.C.A. Accordingly, the 
claim must be remanded so that the RO may provide the Veteran 
with an SOC on the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey, supra; Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should furnish the appellant with 
complete VCAA notice pursuant to Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), with a 
copy to her representative.  The VCAA notice 
should include (1) a statement of the 
disabilities for which the Veteran was 
service connected at the time of his death; 
(2) an explanation of the evidence and 
information required to substantiate a death 
claim based on a previously service-connected 
disability; and (3) an explanation of the 
evidence and information required to 
substantiate a death claim based on a 
disability not yet service connected.

2.  The AMC must obtain a VA opinion from a 
VA health care provider of suitable 
background and experience (credentials, 
reflecting familiarity with neurological 
and/or oncological disorders, must be 
reflected on the resulting report) to 
determine whether the Veteran's cause of 
death are related to, or an incident of, his 
service.  The following considerations will 
govern the review:

a.  The claims folder and a copy of this 
remand will be made available to the 
reviewer, who must specifically 
acknowledge receipt and review of these 
materials in any report generated.

b.  The reviewer must state whether the 
Veteran developed brain cancer 
(glioblastoma multiforme) as a result of 
his active service.  If so, the reviewer 
must state whether the cancer resulted 
from:

   1.  exposure to herbicides;
   
   2. and/or any other incident of 
military service.

c.  The reviewer should discuss any 
evidence of record which might bear on the 
etiology of the Veteran's cancer, to 
include, but not limited to, his 
professions after service and family 
history.

In all conclusions, the reviewer must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record and citation to any medical treatises 
or other evidence relied upon; he or she note 
and comment on the medical significance of 
any information submitted by the appellant.  
A rationale must be provided for any findings 
rendered.  If the reviewer is unable to 
render an opinion without resort to 
speculation, he or she should so state and 
explain the reasons why such an opinion 
cannot be rendered.

3.  The AMC should provide the appellant with 
an SOC addressing the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  
The appellant should be informed that she 
must file a timely and adequate substantive 
appeal in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  

4.  After undertaking any additional 
development which it deems to be necessary, 
the AMC should then readjudicate the 
appellant's claim(s).  If the benefit(s) 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the case 
(SSOC) and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

